CAE INC. EMPLOYEE STOCK OPTION PLAN (Amended and Restated as of June 15, 2016) CAE Inc., a corporation incorporated under the laws of Canada, hereby adopts an Employee Stock Option Plan, as amended, for key employees of CAE Inc. and its Subsidiaries, as follows: Article I PURPOSE Purpose. The purpose of the CAE Inc. Employee Stock Option Plan, as amended, is to provide key employees of CAE Inc. and its Subsidiaries with an opportunity to purchase common shares of CAE Inc. and to benefit from the appreciation thereof, thus providing an increased incentive for these employees to contribute to the future success and prosperity of CAE Inc., enhancing the value of the common shares for the benefit of the shareholders and increasing the ability of CAE Inc. and its Subsidiaries to attract and retain individuals of exceptional skill. Article II INTERPRETATION Definitions. In this Plan, unless the context otherwise requires, the following words and expressions shall have the respective meanings ascribed to them below: "Approval Date" means the later of the date of approval of the Plan by the shareholders of the Corporation and by the applicable regulatory authorities and stock exchanges, each as contemplated by Article XI hereof. "Base Price" means, with respect to a Share subject to Option, the weighted average price of the Shares on the Toronto Stock Exchange (or such other stock exchange on which the Shares are listed as the Board shall from time to time prescribe) on the five trading days immediately preceding the day on which the Option is granted (provided that if the date on which the Board resolves to grant an Option falls within a Black Out Period or within five trading days following the end of a Black Out Period, the date of grant shall be presumed to be the sixth trading day following the end of such Black Out Period). If no Shares have been traded on such exchange on any such day, the Base Price shall be established on the same basis on the last five trading days for which a trade was reported by such exchange. "Black Out Period" means the period during which designated employees of the Corporation cannot trade the Shares pursuant to the Corporation's policy respecting restrictions on employee trading which is in effect at that time (which, for greater certainty, does not include the period during which a cease trade order is in effect to which the Corporation or in respect of an insider, that insider, is subject). "Board" means the board of directors of the Corporation. - 2 - "Business Day" means each day other than a Saturday, Sunday or statutory holiday in Montreal, Quebec, Canada. "Change of Control" means: (i) any event or circumstance where any Person, any joint actor thereof or any Person acting jointly or in concert therewith, or any combination thereof, acquires beneficial ownership or exercises control or direction, directly or indirectly (whether through a purchase, issuance or exchange of Shares or other voting securities, reorganization, amalgamation, merger, business combination, consolidation or other transaction or series of transactions having similar effect (or a plan of arrangement in connection with any of the foregoing)), other than solely involving the Corporation and any one or more of its Subsidiaries, of a majority of the Shares or other voting securities of the Corporation or of any successor or resulting corporation or other Person; or (ii) the sale or other disposition to a Person other than a Subsidiary of the Corporation of all or substantially all of the Corporation's assets. "Code" means the United States Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder. "Committee" means the Human Resources Committee of the Board or equivalent. "Corporation" means CAE Inc. "Incentive Stock Option" means an Option (i) which is intended to meet the requirements of Section 422 of the Code, including, without limitation, the requirement under the Code that generally such Option be issued at an Option Price which is not less than the fair market value of a Share on the date of grant and (ii), in connection with the exercise of which, an Optionee will not recognize income for United States federal income tax purposes and the Optionee will be entitled to capital gain treatment if the Shares acquired upon exercise of such Option are held for two years from the date of the grant of the Option and one year from the date of exercise thereof. "Non-qualified Stock Option" means an Option which is not intended to meet the requirements of Section 422 of the Code, and which does not entitle the Optionee to receive the United States federal income tax treatment described in paragraph (ii) of the definition of Incentive Stock Option contained herein. "Options" means options granted under the terms of the Plan and includes both Incentive Stock Options and Non-qualified Stock Options. "Option Price" means the purchase price of a Share under an Option. "Optionee" shall mean an employee of the Corporation or its Subsidiaries to whom an Option has been granted under the terms of the Plan. "Person" means an individual and includes, where the context so requires, partnership, limited partnership, joint venture, syndicate, sole proprietorship, company or corporation with or without share capital, unincorporated association, trust, trustee, executor, administrator or other legal personal representative, regulatory body or agency, government or governmental agency, authority or entity however designated or constituted. - 3 - "Plan" means the CAE Inc. Employee Stock Option Plan, as amended and as the same may from time to time be amended and restated. "Shares" means the common shares in the capital of the Corporation or, in the event of any reclassification of such common shares, the shares in the capital of the Corporation resulting from such reclassification. "Subsidiary" has the meaning ascribed thereto in National Instrument 45-106 – Prospectus and Registration Exemptions, as amended or replaced from time to time. “Retirement Eligibility Date” means the date at which the Optionee has reached the age of 55 with at least 5 years of service. "Termination Date" or "Expiry Date" means, with respect to any Option, such date as is fixed by the Committee at the time of the grant of the Option but is not later than the day preceding the tenth anniversary of the date on which the Option is granted. "United States" means the United States of America, its territories and possessions, any State of the United States and the District of Columbia. "U.S. Securities Act" means the United States Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. Gender, etc. The masculine gender shall include the feminine and neuter genders and vice versa and the singular shall include the plural and vice versa. Article III ADMINISTRATION Administration. Except as otherwise provided in the Plan and subject to Section 6.10, the Committee shall administer the Plan and shall have full power to grant Options, construe and interpret the Plan, establish, amend and rescind rules and regulations for its administration and perform all other acts relating to the Plan, including the delegation of administrative responsibilities, that it believes reasonable and proper. Granting of Options. Subject to the terms and conditions of the Plan, the Committee shall, in its discretion, determine which employees of the Corporation or its Subsidiaries shall be granted Options, the number of Shares subject to option under any such Options, the dates after which Options may be exercised (which shall not be earlier than the Approval Date nor later than the Termination Date) in whole or in part, the Option Price, any restrictions imposed on Shares received upon the exercise of Options, the terms and conditions of the Options and, in respect of Options granted to United States Persons, whether the Options shall be Incentive Stock Options. - 4 - Determinations Final and Conclusive. Any decision or determination made or action taken by the Committee or the Board arising out of or in connection with the interpretation and administration of the Plan including the granting of Options, shall be final and conclusive. Article IV SHARES SUBJECT TO PLAN Number of Shares. As at June 15, 2016, the total number of Shares available for grants of Options under the Plan shall be 16,381,839 subject to adjustment in accordance with Article VIII. The Shares which may be issued and sold upon the exercise of Options granted pursuant to the Plan will be authorized but unissued Shares. The aggregate number of Shares so reserved for issuance to any one Person shall not exceed 5% of the issued and outstanding Shares (on a non-diluted basis) from time to time. The number of securities issuable to insiders of the Corporation at any time under all security-based compensation arrangements cannot exceed 10% of the Corporation’s issued and outstanding securities. The number of securities issued to insiders of the Corporation within any one year period under all security-based compensation arrangements cannot exceed 10% of the Corporation’s issued and outstanding securities. Lapsed Options. Subject to Section 6.06(5), if Options or any part thereof are surrendered, terminate or expire without having been exercised in full, new Options may be granted covering the Shares not purchased under such lapsed Options, but Options once issued cannot be rescinded by mutual consent or agreement for the purpose of making optioned Shares available for reallocation pursuant to a new Option in favour of the same Optionee at a lower Option Price under the Plan. Article V ELIGIBILITY Eligibility. Options may be granted to selected key employees of the Corporation or its Subsidiaries, provided that Incentive Stock Options shall only be granted to employees of a Subsidiary of the Corporation if such Subsidiary constitutes a "subsidiary" of the Corporation within the meaning ascribed to such term in Section 424 of the Code. For greater certainty, non-employee directors of the Corporation shall not be eligible participants under the Plan. Article VI TERMS OF OPTIONS Option Agreement. All Options shall be evidenced by written agreements executed by the Corporation and the Optionee. Such Options shall be subject to the applicable provisions of the Plan, and shall contain such provisions as are required by the Plan and such other terms and conditions as may be prescribed by the Committee (which terms and conditions need not be the same in each case and may be changed from time to time). All agreements evidencing Options shall specify the total number of Shares subject to each grant, the Option Price and the Termination Date. Each agreement evidencing an Option granted to a United States Person shall - 5 - specify whether the Option evidenced thereby is an Incentive Stock Option or a Non-qualified Stock Option. Option Price. The Option Price per Share shall not be less than the Base Price calculated in accordance with the Plan on the date of the grant or less than that permitted by applicable laws or regulations or the rules, regulations, by-laws or policies of regulatory authorities having jurisdiction or the stock exchanges on which any securities of the Corporation are listed. Period of Exercise. Subject to the provisions of the Plan, the Committee shall determine the date after which Options may be exercised in whole or in part. Except as set forth in Section 6.05, no Option may be exercised unless the Optionee is at the time of such exercise an employee of the Corporation or one of its Subsidiaries and shall have served continuously in such capacity since the date of the grant of his Option.
